Court of Appeals, State of Michigan

                                               ORDER

                                                                            Amy Ronayne Krause
Raymond J. Carey v Foley & Lardner LLP                                        Presiding Judge

DocketNo.      321207                                                       Elizabeth L. G leicher

LC No.         13-013005-CK                                                 Cynthia Diane Stephens
                                                                              Judges


               The Court orders that the Plaintiff-Appellee's motion for reconsideration is DENIED.


                The Court orders that the Defendant-Appellant's motion for reconsideration is
GRANTED, and this Court's opinion issued March 15, 20 16, is hereby VACATED. A new opinion is
attached to this order.




Gleicher J. concurs with denial of plaintiff motion for reconsideration. Plaintiffs request for
reconsideration centers on the conte ntion that Wisconsin law, rather than Michigan law, governs his
contract. This choice of law question was not raised on appeal and in my v iew plaintiff has waived this
issue.




                        A true copy entered a nd certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                AUG 09 2016
                                       Date